                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

MASON BURBANK,                     )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )            CV418-257
                                   )
OFFICER RHETT LERMY,               )
                                   )
     Defendant.                    )

                                  ORDER

     Before the Court is defendant Lermy’s Motion to Stay Discovery, doc.

32, and Motion for Extension of Time to Respond to Plaintiff’s Requests for

production of Documents, doc. 35. Also before the Court are a letter from

plaintiff, doc. 25, plaintiff’s Motion to Appoint Counsel, doc. 31, and Motion

to Direct defendant to respond to discovery, doc. 33. For the following

reasons, the Court GRANTS defendant’s motion to stay and motion for

extension of time. Docs. 32 & 35. The Court DENIES plaintiff’s motion to

appoint counsel and motion to direct.        Docs. 31 & 33.       The Court

CONSTRUES plaintiff’s letter as a motion for extension of time to

respond to plaintiff’s motion to dismiss.    Finally, the Clerk of Court is

DIRECTED to TERMINATE plaintiff’s request for an injunction and
temporary restraining order. Accordingly, the Court will grant plaintiff

thirty days from the date of this Order to respond to the motion to dismiss.

      Plaintiff filed this case alleging that defendant Lermy intentionally

flashed a strobe light into his eyes. Doc. 1. After screening, the Court

allowed the claims against defendant Lermy to proceed.            Doc. 9.   The

Complaint was served and defendant Lermy returned a waiver of service.

Doc. 12. However, a timely answer was not filed and a Clerk’s Entry of

Default was filed. Doc. 15. However, defendant Lermy appeared through

counsel and filed a motion to set aside the default. Doc. 18. A month after

that motion was filed, but before the Court had ruled on the Motion to

Reopen Default, defendant filed a Motion to Dismiss. Doc. 23. Plaintiff

filed a letter in response requesting guidance on whether a response was

necessary as the case was in default. Doc. 25. After review, the Court

CONSTRUES this letter, doc. 25, as a motion for extension of time to

respond to the Motion to Dismiss. Accordingly, plaintiff is DIRECTED to

file a response to plaintiff’s motion to dismiss within 30 days of the date of

this Order. Failure to respond will result in the motion being treated as

unopposed.1



1
 The Clerk of Court is DIRECTED to send plaintiff a copy of defendant’s Motion to
Dismiss along with a copy of this Order.
                                         2
      The Court ultimately reopened default. Docs. 24, 28. Because the

Motion to Dismiss remained pending, defendant requested a stay of

discovery generally, doc. 32, and a motion for extension of time to respond

to plaintiff’s discovery requests, doc. 35. Accordingly, the Court now takes

a preliminary peek at the defendant’s Motion to Dismiss to determine

whether a stay is appropriate.

      The Court has broad discretion to stay discovery pending the

resolution of a dispositive motion. See S. Motors Chevrolet, Inc. v. Gen.

Motors, LLC, 2014 WL 5644089, at *1 (S.D. Ga. Nov. 4, 2014). The Court

has conducted the “preliminary peek” at the dismissal motion. See, e.g.,

McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006). The motion to

dismiss argues that plaintiff failed to exhaust his administrative remedies.

Doc. 23 at 5-6. As this would require the dismissal of plaintiff’s claim, the

Court concludes that a stay is appropriate. As a result, defendant’s motion,

Doc. 32, is GRANTED and all deadlines in this case are STAYED until

defendant’s motion to dismiss is resolved.        As to the request for an

extension of time to respond to plaintiff’s discovery, doc. 35, defendant shall

have 30 days from the date the Court rules on the motion to dismiss to

respond.    Because the Court concludes that a stay of discovery is



                                      3
appropriate, plaintiff’s Motion to Direct defendant to respond to discovery,

doc. 33, is DENIED.

      Plaintiff has also requested that the Court appoint him counsel. In

this civil case, plaintiff has no constitutional right to the appointment of

counsel. Wright v. Langford, 562 F. App’x 769, 777 (11th Cir. 2014) (citing

Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)). “Although a court

may, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an indigent

plaintiff, it has broad discretion in making this decision, and should appoint

counsel only in exceptional circumstances.” Wright, 562 F. App’x at 777

(citing Bass, 170 F.3d at 1320). Appointment of counsel in a civil case is a

“privilege that is justified only by exceptional circumstances, such as where

the facts and legal issues are so novel or complex as to require the

assistance of a trained practitioner.” Fowler v. Jones, 889 F.2d 1088 (11th

Cir. 1990) (citing Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987),

and Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)).

     The Eleventh Circuit has explained that “the key” to assessing

whether counsel should be appointed “is whether the pro se litigant needs

help in presenting the essential merits of his or her position to the court.

Where the facts and issues are simple, he or she usually will not need such

help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting
                                      4
Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A review of the record

and pleadings in this case reveals no such “exceptional circumstances”

warranting the appointment of counsel.

     Though plaintiff is incarcerated, this Court has repeatedly found that

“prisoners do not receive special consideration notwithstanding the

challenges of litigating a case while incarcerated.” See, e.g., Hampton v.

Peeples, 2015 WL 4112435 at *2 (S.D. Ga. July 7, 2015).        “Indeed, the

Eleventh Circuit has consistently upheld district courts’ decisions to refuse

appointment of counsel in 42 U.S.C. § 1983 actions similar to this case for

want of exceptional circumstances.” Id. (citing Smith v. Warden, Hardee

Corr. Inst., 597 F. App’x 1027, 1030 (11th Cir. 2015); Wright, 562 F. App’x

at 777; Faulkner v. Monroe Cty. Sheriff’s Dep’t, 523 F. App’x 410, 414 (11th

Cir. 2010); Fowler, 899 F.2d at 1091, 1096; Wahl, 773 F.2d at 1174). This

case is not so complex, legally or factually, as to prevent plaintiff from

presenting “the essential merits of his position” to the Court. His request

for appointment of counsel, doc. 31, is DENIED.

     Finally, plaintiff’s original Complaint was docketed as a request for a

preliminary injunction and temporary restraining order. Doc. 1. However,

he filed an amended complaint indicating that he was seeking declaratory

and injunctive relief as a remedy in his complaint. Doc. 8 at 7. As plaintiff
                                     5
has withdrawn his request for the extraordinary remedies he asserted

initially, the Clerk of Court is DIRECTED to TERMINATE that motion.

Doc. 1.2

      SO ORDERED, this 10th day
                             ay of September, 2019.

                                        _______________________________
                                          _________________________
                                         CHRRISTO
                                                TO P ER L. RAY
                                          HRISTOPHER
                                                 OPH
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




2
  To the extent plaintiff still desires to request these remedies, he may file a renewed
motion for a preliminary injunction and temporary restraining order within 14 days
from the date of this order.
                                              6
